In re: State of Louisiana applying for writs of certiorari, prohibition and mandamus.
The application is denied. The showing made does not warrant the exercise of our supervisory jurisdiction.
SUMMERS, J.
I believe the application of the State should be granted. The case presented is distinguishable from the authority relied upon (Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969)) in that no formal charge by way of indictment, bill of information or affidavit has been filed against Beck. In my view a hearing should be held, giving the State an opportunity to prove its assertions.